UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6992


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK LAMAR WILLIAMS, a/k/a Rox,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:03-cr-00004-RLV-DSC-8; 5:14-cv-
00081-RLV)


Submitted:   September 23, 2014          Decided:   September 26, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roderick Lamar Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roderick Lamar Williams seeks to appeal the district

court’s   order    dismissing   his   28   U.S.C.       § 2255    (2012)       motion

without   prejudice     as    successive    and    his        motion     requesting

judicial notice as moot.        The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)     (2012).            A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                 28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack

v. McDaniel, 529 U.S. 473, 484-85 (2000).

           We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument     because      the    facts     and   legal

contentions     are   adequately    presented     in    the    materials       before

this court and argument would not aid the decisional process.

                                                                          DISMISSED




                                      2